 



Exhibit 10.4
CONSENT, LIMITED WAIVER AND FIRST AMENDMENT TO FF&E FACILITY CREDIT AGREEMENT
THIS CONSENT, LIMITED WAIVER AND FIRST AMENDMENT TO FF&E FACILITY CREDIT
AGREEMENT (this “Amendment”) is made and entered into as of this 23 day of May,
2007 (the “Effective Date”), by and among LAS VEGAS SANDS, LLC, a Nevada limited
liability company (“LVS”), and VENETIAN CASINO RESORT, LLC, a Nevada limited
liability company (“Venetian”) (each of LVS and Venetian are referred to herein
as a “Borrower” and, collectively, as the “Borrowers”); GENERAL ELECTRIC CAPITAL
CORPORATION, as Administrative Agent for Lenders (in such capacity herein,
“Agent”); and the Lenders signatory hereto.
W I T N E S S E T H:
          WHEREAS, Borrowers, Agent and the Lenders signatory thereto from time
to time are party to that certain FF&E Facility Credit Agreement, dated
December 14, 2006 (as the same may be amended, supplemented and modified from
time to time, and as amended herein, the “Credit Agreement”), pursuant to which
Lenders have extended to Borrowers certain Loans and other financial
accommodations; and
          WHEREAS, Borrowers have informed Agent and Lenders that (i) for
legitimate business purposes, 100% of the Securities of Interface will be
distributed by LVS to LVSC (the “Distribution”), and (ii) following the
Distribution, in connection with the refinancing of the Bank Credit Facility (as
defined in the Credit Agreement prior to giving effect hereto), the Mall
Financing Agreement (as defined in the Credit Agreement prior to giving effect
hereto) and the commercial mortgage backed securities of Interface will also
simultaneously be fully refinanced (the “Refinancing”; the Distribution and the
Refinancing are collectively referred to herein as the “Contemplated
Transactions”); and
          WHEREAS, in connection with the Contemplated Transactions, Borrowers
have requested that Agent and Lenders (i) agree to certain amendments to the
Credit Agreement, (ii) consent to certain actions of the Borrowers otherwise
prohibited under the Credit Agreement, as in effect prior to the date hereof,
and (iii) agree to certain limited waivers with respect to certain covenants
under the Credit Agreement, in each case, on the terms and conditions set forth
herein; and
          WHEREAS, to accommodate such requests, the parties have agreed to
(i) the amendments to the Credit Agreement set forth herein, (ii) the consents
with respect to certain actions of the Borrowers otherwise prohibited under the
Credit Agreement, as in effect prior to the date hereof, and (iii) the limited
waivers with respect to certain covenants of the Borrowers under the Credit
Agreement, in each case, subject to the terms and conditions set forth herein;
          NOW, THEREFORE, in consideration of the foregoing premises, and other
good and valuable consideration, the receipt and legal sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:
Consent, Limited Wavier and First Amendment

 



--------------------------------------------------------------------------------



 



          1. Definitions. Unless otherwise defined herein, as the context may
require, capitalized terms used herein shall have the meanings assigned to them
in the Credit Agreement, as amended hereby.
          2. Amendments to Credit Agreement.
               (a) On and as of the Effective Date, the Credit Agreement is
hereby amended as follows:
                    (i) Section 1.1 of the Credit Agreement is hereby amended as
follows:
                         a) The defined term “Change of Control” is hereby
amended by (1) adding to the ninth line thereof immediately after the phrase
“equity interests of LVSI” the phrase “or Interface”, and (2) by deleting from
the fifteenth line thereof the word “Interface”.
                         b) The defined term “Excluded Subsidiary” is hereby
amended by deleting from the second line thereof the word and comma
“Interface,”.
               (b) On and as of the New Bank Credit Facility Date (as defined
below), the Credit Agreement is hereby amended as follows:
                    (i) Section 1.1 of the Credit Agreement is hereby amended as
follows:
                         a) The defined term “Excluded Subsidiary” is hereby
amended by (1) deleting from the first and second lines thereof the phrases
“Lido Casino Resort Holding Company, LLC, Phase II Mall Subsidiary, Phase II
Mall Subsidiary Holdings,” (2) deleting from the third line thereof the phrase
“Sands Pennsylvania, Inc.,” and (3) adding to the third line thereof immediately
following the phrase “Sands Bethworks Gaming, LLC” the phrases “, Grand Canal
Shops Mall MM Subsidiary, Inc., Venetian Far East Limited”.
                         b) The defined term “Intercompany Mall Note” is hereby
deleted in its entirety.
                         c) The defined term “Intercreditor Agreement” is hereby
deleted in its entirety and the following is inserted in lieu thereof:
“Intercreditor Agreement” means the Agreement Among Creditors, dated as of the
New Bank Credit Facility Date, among the Administrative Agent and the Bank
Administrative Agent, on behalf of the Bank Lenders and the LVSC Notes Indenture
Trustee, and as Trustee under the Cooperation Agreement, attached hereto as
Exhibit G.
                         d) The defined terms “Mall Financing Agreement” and
“Mall Permitted Refinancing Indebtedness” are hereby deleted in their entirety.
                         e) The following new defined term “New Bank Credit
Facility Date” is hereby added in the correct alphabetical order:
Consent, Limited Wavier and First Amendment

2



--------------------------------------------------------------------------------



 



“New Bank Credit Facility Date” means May 23, 2007, or such later date on which
the new Bank Credit Facility is closed and funded.
                         f) The defined term “Permitted Lien” is hereby amended
by adding the following new clause (xxxi) immediately following the end of
clause (xxx) thereof:
and (xxxi) Liens on assets (other than Collateral) securing any obligations
under the LVSC Notes Documents; provided, that the Administrative Agent and the
Bank Administrative Agent (on behalf of the Bank Lenders and the LVSC Notes
Indenture Trustee) shall have entered into the Intercreditor Agreement (or an
intercreditor agreement in substantially the same form as the Intercreditor
Agreement or otherwise reasonably satisfactory to Administrative Agent) or an
amendment to the Intercreditor Agreement with Bank Administrative Agent (on
behalf of the Bank Lenders and the LVSC Notes Indenture Trustee) reasonably
satisfactory to Administrative Agent and all other relevant parties thereto;
                       g) The defined term “Permitted Lien” is hereby further
amended by deleting the phrase “and (xxx)” from the second to last line thereof
and inserting in lieu thereof the phrase “, (xxx) and (xxxi)”.
                       h) The defined term “Phase II Mall Borrower Taxes” is
hereby deleted in its entirety.
                       i) The defined term “Restricted Subsidiary” is hereby
amended by adding the phrase “Interface and” to the first line thereof
immediately following the word “means”.
                    (ii) Section 6.3C of the Credit Agreement is hereby deleted
in its entirety and the following is inserted in lieu thereof:
                    C. [Intentionally Reserved.]
                    (iii) Section 7.2D of the Credit Agreement is hereby amended
by adding the phrase “, the LVSC Notes Documents” to the tenth line thereof
immediately following the phrase “Facility Documents”.
                    (iv) Section 7.3 of the Credit Agreement is hereby amended
by deleting therefrom clause (xviii) in its entirety.
                    (v) Section 7.3 of the Credit Agreement is hereby further
amended by deleting the last sentence thereof in its entirety.
                    (vi) Section 7.4(x) of the Credit Agreement is hereby
amended by deleting the word “unsecured” from the second line thereof.
Consent, Limited Wavier and First Amendment

3



--------------------------------------------------------------------------------



 



                    (vii) Section 7.10(xxi) of the Credit Agreement is hereby
amended by deleting therefrom the reference to the phrase and comma “the
Intercompany Mall Note,”.
                    (viii) Exhibit G to the Credit Agreement is hereby deleted
in its entirety and the Exhibit G attached to this Amendment is inserted in lieu
thereof.
                    (ix) The existing Schedules 5.1D and 7.10 to the Credit
Agreement are hereby deleted in their entirety and the attached Schedules 5.1D
and 7.10 are inserted in lieu thereof.
          3. Consents. Subject to the terms and conditions hereof and
notwithstanding anything to the contrary in the Credit Agreement, the Agent and
Lenders hereby consent as of the Effective Date to the Distribution; provided,
(i) immediately following the consummation of the Distribution, Interface is and
shall remain a wholly-owned Subsidiary of LVSC, and (ii) after giving effect to
this Amendment, no Potential Event of Default or Event of Default exists at the
time of the Distribution (or would be caused thereby). The parties hereto agree
that on and as of the New Bank Credit Facility Date, Interface shall become a
Subsidiary Guarantor under the Credit Agreement and other Loan Documents in
accordance with the terms of Section 6.11 of the Credit Agreement.
          4. Limited Waivers. Subject to the terms and conditions hereof and
notwithstanding anything to the contrary in the Credit Agreement, Agent and
Lenders hereby agree that the covenants contained in Section 7.6 (including
subsection A and subsection B thereof) will not be tested for a period of
120 days following the Effective Date (the “Waiver Period”) and no Potential
Event of Default or Event of Default shall be deemed to occur as a result of
Borrowers’ non-compliance (and Borrowers shall not be required to comply) with
Section 7.6 during the Waiver Period; provided, that immediately following the
expiration of the Waiver Period, the covenants set forth in Section 7.6
(including, without limitation, with respect to Fiscal Quarters ending prior to
and/or during the Waiver Period) shall again be tested and any non-compliance
therewith (including, without limitation, any such non-compliance which occurred
with respect to Fiscal Quarters ending prior to and/or during the Waiver Period)
shall constitute a Potential Event of Default and/or an Event of Default in
accordance with terms of the Credit Agreement. The limited waivers granted
herein shall be limited to those Potential Events of Default or Events of
Default, if any, arising solely with respect to Section 7.6 of the Credit
Agreement during the Waiver Period and do not apply to any past, present or
future Potential Events of Default or Events of Default caused by any breach of
Section 7.6 outside the Waiver Period or any other breach or violation of any
provisions of the Credit Agreement or any of the other Loan Documents (whether
arising under Section 7.6 or otherwise).
          5. Representations, Warranties, Covenants and Acknowledgments. To
induce Agent and Lenders to enter into this Amendment:
               (a) Each Borrower hereby represents and warrants that (i) as of
the date hereof and after giving effect hereto, all of the representations and
warranties made or deemed to be made under the Credit Agreement and the other
Loan Documents are true and correct, except to the extent that such
representations and warranties expressly relate to an earlier date, and except
for changes therein expressly permitted or expressly contemplated by the Credit
Consent, Limited Wavier and First Amendment

4



--------------------------------------------------------------------------------



 



Agreement, as amended herein, (ii) as of the date hereof and after giving effect
to the terms hereof, there exists no Potential Event of Default or Event of
Default under the Credit Agreement or any of the other Loan Documents, (iii) it
has the power and is duly authorized to enter into, deliver and perform this
Amendment, and (iv) this Amendment and each of the other Loan Documents is the
legal, valid and binding obligation of each Borrower enforceable against each
Borrower in accordance with its terms, except to the extent enforcement may be
limited under applicable bankruptcy, insolvency, reorganization, receivership,
moratorium or other similar laws affecting creditor’s rights generally and the
equitable discretion of the court; and
               (b) Each Borrower hereby reaffirms each of the agreements,
covenants, and undertakings set forth in the Credit Agreement and each and every
other Loan Document executed in connection therewith or pursuant thereto, as
amended and modified hereby, as if such Borrower were making said agreements,
covenants and undertakings on the date hereof; and
               (c) Each Borrower hereby acknowledges and agrees that no right of
offset, recoupment, defense, counterclaim, claim, cause of action or objection
in favor of any Borrower against Agent or any Lender exists arising out of or
with respect to (i) the Obligations, this Amendment or any of the other Loan
Documents, (ii) any other documents now or heretofore evidencing, securing or in
any way relating to the foregoing, or (iii) the administration or funding of the
Loans; and
               (d) Each Borrower acknowledges and agrees that this Amendment
shall be deemed a Loan Document for all purposes under the Credit Agreement; and
               (e) The parties hereto acknowledge and agree that, on and as of
the New Bank Credit Facility Date, each of Sands Pennsylvania, Inc., Lido Casino
Resort Holding Company, LLC, Phase II Mall Holding, LLC, Phase II Mall
Subsidiary, LLC, Palazzo Condo Tower, LLC and Interface (notwithstanding that
Interface is not a “Subsidiary” of the Borrowers) shall become a Subsidiary
Guarantor under the Credit Agreement and other Loan Documents in accordance with
the terms of Section 6.11 of the Credit Agreement; and
               (f) The parties hereto hereby acknowledge and agree that (i) on
and as of the New Bank Credit Facility Date and in connection with the
consummation and funding of the Contemplated Transactions, the Disbursement
Agreement shall, in accordance with Section 7.13E and Section 10.25 of the
Credit Agreement, be terminated, and (ii) from and after the termination of the
Disbursement Agreement as set forth above, (A) unless such defined terms
expressly relate to an earlier date, all defined terms in the Credit Agreement
and other Loan Documents defined by reference to the Disbursement Agreement
shall have the meanings ascribed to such terms in the Disbursement Agreement
immediately prior to such termination, and (B) unless such terms and provisions
expressly relate to an earlier date, all terms and provisions of the
Disbursement Agreement expressly referred to in the Credit Agreement and other
Loan Documents shall be deemed to refer to such terms and provisions as in
effect immediately prior to such termination; and
               (g) The parties hereto hereby acknowledge and agree that,
notwithstanding the terms of the Credit Agreement or any other Loan Document to
the contrary, on and as of the
Consent, Limited Wavier and First Amendment

5



--------------------------------------------------------------------------------



 



New Bank Credit Facility Date, in accordance with the terms hereof and
Section 6.11 of the Credit Agreement, as the case may be, the Phase II Mall
Borrowers shall be Subsidiary Guarantors and Restricted Subsidiaries under the
terms of the Credit Agreement and other Loan Documents; and
               (h) Agent and Lenders hereby acknowledge and agree that,
notwithstanding anything to the contrary in the Credit Agreement, the
Contemplated Transactions do not and will not violate Section 7.10 of the Credit
Agreement.
          6. Release; Indemnification.
               (a) In further consideration of Agent and each Lender’s execution
of this Amendment, each Borrower, individually and on behalf of its respective
successors (including, without limitation, any trustees acting on behalf of a
Borrower and any debtor-in-possession with respect to any Borrower), assigns,
subsidiaries and affiliates, hereby forever releases Agent and each Lender and
their respective successors, assigns, parents, subsidiaries, affiliates,
officers, employees, directors, agents and attorneys (collectively, the
“Releasees”) from any and all debts, claims, demands, liabilities,
responsibilities, disputes, causes, damages, actions and causes of actions
(whether at law or in equity) and obligations of every nature whatsoever,
whether liquidated or unliquidated, whether matured or unmatured, fixed or
contingent (collectively, “Claims”) that such Borrower may have against the
Releasees which arise from or relate to any actions which the Releasees may have
taken or omitted to take in connection with the Credit Agreement or the other
Loan Documents prior to the date this Amendment was executed including, without
limitation, with respect to the Obligations, any Collateral, the Credit
Agreement, any other Loan Document and any third parties liable in whole or in
part for the Obligations. This provision shall survive and continue in full
force and effect whether or not Borrowers shall satisfy all other provisions of
this Amendment, the Loan Documents or the Credit Agreement, including payment in
full of all Obligations.
               (b) Each Borrower hereby agrees that its release of the Releasees
as set forth in Section 6(a) shall include an obligation to indemnify and hold
the Releasees harmless with respect to any and all liabilities, obligations,
losses, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever incurred by the Releasees, or any of them,
whether direct, indirect or consequential, as a result of or arising from or
relating to any proceeding by, or on behalf of any person, including, without
limitation, officers, directors, agents, trustees, creditors, partners or
shareholders of any Borrower or any parent, subsidiary or affiliate of such
Borrower, whether threatened or initiated, asserting any claim for legal or
equitable remedy under any statutes, regulation or common law principle arising
from or in connection with the negotiation, preparation, execution, delivery,
performance, administration and enforcement of this Amendment or any other
document executed in connection herewith; provided, that no Borrower shall be
liable for any indemnification to a Releasee to the extent that any such
liability, obligation, loss, penalty, action, judgment, suit, cost, expense or
disbursement results from the applicable Releasee’s gross negligence or willful
misconduct. The foregoing indemnity shall survive the payment in full of the
Obligations and the termination of this Amendment, the Credit Agreement and the
other Loan Documents.
Consent, Limited Wavier and First Amendment

6



--------------------------------------------------------------------------------



 



          7. Conditions Precedent and Subsequent. This Amendment is subject to
the following conditions precedent and subsequent:
               (a) Delivery of Documents. Borrowers shall deliver to Agent on or
before the dates set forth below, all in form and substance reasonably
acceptable to Agent in its sole discretion, (i) on the Effective Date,
counterpart originals of this Amendment executed by each party hereto, including
the acknowledgment attached hereto, (ii) on the New Bank Credit Facility Date,
fully-executed counterpart originals of all documents required by Section 6.11
of the Credit Agreement to satisfy the requirement in Section 5(e) above that
Interface, Sands Pennsylvania, Inc., Lido Casino Resort Holding Company, LLC,
Phase II Mall Holding, LLC, Phase II Mall Subsidiary, LLC and Palazzo Condo
Tower, LLC become Subsidiary Guarantors under the Credit Agreement and other
Loan Documents, (iii) on the New Bank Credit Facility Date, a fully-executed
counterpart original of the Intercreditor Agreement (which Intercreditor
Agreement shall include mortgagee waiver provisions satisfying Section 6.15 of
the Credit Agreement), and (iv) such other documentation as Agent may reasonably
require in connection herewith.
               (b) Accuracy of Representations and Warranties. All of the
representations and warranties made or deemed to be made in this Amendment and
under the Loan Documents shall be true and correct as of the date of this
Amendment and as of the New Bank Credit Facility Date, except such
representations and warranties which, by their terms, are applicable to a prior
specific date or period and except for changes therein expressly permitted or
expressly contemplated by the Credit Agreement, as amended herein.
               (c) Expenses. Borrowers shall have paid on or before the date
hereof to Agent any and all outstanding reasonable and documented fees and other
charges owing to counsel to Agent incurred in connection with the transactions
evidenced by the Credit Agreement and other Loan Documents, including, without
limitation, any such reasonable and documented fees incurred in connection with
this Amendment.
               (d) New Bank Credit Facility. The Refinancing of the Bank Credit
Facility, and the Liens granted in connection therewith, shall be closed,
consummated and funded in all respects in accordance with the terms of the
Credit Agreement, as amended by this Amendment, and the other Loan Documents.
          8. Effect of this Amendment; Relationship of Parties. Except as
expressly amended hereby, the Loan Documents shall be and remain in full force
and effect as originally written, and shall constitute the legal, valid, binding
and enforceable obligations of Borrowers to Agent and each Lender, except to the
extent enforcement may be limited under applicable bankruptcy, insolvency,
reorganization, receivership, moratorium or other similar laws affecting
creditor’s rights generally and the equitable discretion of a court of competent
jurisdiction. The relationship of Agent and Lenders, on the one hand, and
Borrowers, on the other hand, has been and shall continue to be, at all times,
that of creditor and debtor and not as joint venturers or partners. Nothing
contained in this Amendment, any instrument, document or agreement delivered in
connection herewith or in the Credit Agreement or any of the other Loan
Documents shall be deemed or construed to create a fiduciary relationship
between or among the parties.
Consent, Limited Wavier and First Amendment

7



--------------------------------------------------------------------------------



 



          9. Acknowledgement and Agreement. Agent’s and Lenders’ agreement to
the amendments, consents and limited waivers contained herein does not and shall
not create (nor shall any Borrower rely upon the existence of or claim or assert
that there exists) any obligation of Agent or any Lender to consider or agree to
any further amendments, consents or limited waivers. In the event that Agent and
Lenders subsequently agree to consider any further amendments, limited waivers,
consents or agreements, neither the amendments, consents or limited waivers
contained herein nor any other conduct of Agent or any Lender shall be of any
force and effect on Agent’s and any Lender’s consideration or decision with
respect to any such requested amendment, limited waiver, consent or agreement,
and Agent and Lenders shall have not further obligation whatsoever to consider
or agree to further amendments, consents, limited waivers or agreements.
          10. Miscellaneous. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which, when so executed and delivered, shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument. This Amendment shall be binding upon and inure to the benefit of the
successors and permitted assigns of the parties hereto. This Amendment shall be
governed by, and construed in accordance with, the laws of the State of New
York. This Amendment embodies the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior oral or written negotiations, agreements and understandings of the parties
with respect to the subject matter hereof, except the agreements embodied in the
Credit Agreement and the other Loan Documents (as modified herein). Time is of
the essence of this Amendment and of the Credit Agreement and the other Loan
Documents.
[SIGNATURES APPEAR ON FOLLOWING PAGE]
Consent, Limited Wavier and First Amendment

8



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Borrowers, Agent and Lenders have caused this
Amendment to be duly executed as of the date first above written.

              BORROWERS:
 
            LAS VEGAS SANDS, LLC
 
       
 
  By:   /s/ Robert P. Rozek
 
       
 
  Name:
Title:   Robert P. Rozek
Senior Vice President and
Chief Financial Officer
 
            VENETIAN CASINO RESORT, LLC
 
       
 
  By:   Las Vegas Sands, LLC
Its Managing Member
 
       
 
  By:   /s/ Robert P. Rozek
 
       
 
  Name:
Title:   Robert P. Rozek
Senior Vice President and
Chief Financial Officer

[SIGNATURES CONTINUE ON FOLLOWING PAGE]
Consent, Limited Wavier and First Amendment

9



--------------------------------------------------------------------------------



 



              AGENT:
 
            GENERAL ELECTRIC CAPITAL CORPORATION, as
Administrative Agent
 
       
 
  By:   /s/ Richard J. O’Neill
 
       
 
  Name:
Title:   Richard J. O’Neill
Duly Authorized Signatory
 
            LENDERS:
 
            GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender
 
       
 
  By:   /s/ Richard J. O’Neill
 
       
 
  Name:
Title:   Richard J. O’Neill
Duly Authorized Signatory
 
            HYPO PUBLIC FINANCE USA, INC.
 
       
 
  By:   /s/
 
       
 
  Name:    
 
  Title:   Authorized Signatory
 
            AIB DEBT MANAGEMENT LIMITED
 
       
 
  By:   /s/ Martin Chin
 
       
 
  Name:
Title:   Martin Chin
Senior Vice President
 
            THE FOOTHILL GROUP, INC.
 
       
 
  By:   /s/ Dennis Ascher
 
       
 
  Name:
Title:   Dennis Ascher
S.V.P.

Consent, Limited Wavier and First Amendment

10



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENT AND CONSENT
     Each of the undersigned hereby acknowledges, consents and agrees to the
foregoing Consent, Limited Waiver and First Amendment to FF&E Facility Credit
Agreement.
     IN WITNESS WHEREOF, each of the undersigned has executed this
Acknowledgement and Consent as of this ___day of May, 2007.

                  VENETIAN TRANSPORT, LLC
 
                By:   Las Vegas Sands, LLC
Its Managing Member
 
                By:   /s/ Robert P. Rozek               Name:
Title:   Robert P. Rozek
Senior Vice President and
Chief Financial Officer
 
                LIDO INTERMEDIATE HOLDING COMPANY, LLC
MALL INTERMEDIATE HOLDING COMPANY, LLC
VENETIAN VENTURE DEVELOPMENT, LLC
 
                By:   Venetian Casino Resort, LLC
Their Managing Member
 
           
 
      By:   Las Vegas Sands, LLC
Their Managing Member
 
                Executing this Agreement as Senior Vice President and Chief
Financial Officer of the managing member of each of the foregoing persons on
behalf of and so as to bind the persons named above
 
                By:   /s/ Robert P. Rozek               Name:
Title:   Robert P. Rozek
Senior Vice President and
Chief Financial Officer

Consent, Limited Wavier and First Amendment

11



--------------------------------------------------------------------------------



 



              VENETIAN MARKETING, INC.
 
       
 
  By:   /s/ Robert P. Rozek
 
       
 
  Name:
Title:   Robert P. Rozek
Senior Vice President and
Chief Financial Officer

Consent, Limited Wavier and First Amendment



12



--------------------------------------------------------------------------------



 



Exhibit G
Form of Intercreditor Agreement
See Attached.
Consent, Limited Wavier and First Amendment

13



--------------------------------------------------------------------------------



 



Schedule 5.1D
See Attached.
Consent, Limited Wavier and First Amendment

14



--------------------------------------------------------------------------------



 



Schedule 7.10
See Attached.
Consent, Limited Wavier and First Amendment

15